1(5)






Exhibit 10.2






EMPLOYMENT CONTRACT




Encorium Oy (hereinafter “Company” or “Employer”) and Ms Eeva-Kaarina Koskelo,
born 21 of March, 1956 (hereinafter “Employee”) have signed a contract of
employment on the following terms and conditions:

1.      Position     The employee will work as the Vice President, Clinical
Operations, Europe and Asia, reporting to Chief Operating Officer (COO). The Job
Description is attached.   2.      Term of employment     This contract will
replace the previous contract, signed 7 th of April, 2008. The contract shall
enter into force as from 16 th of August, 2008 and it will be valid until
further notice.   3.      Probation period     Employee has two (2) months
probation period.   4.      Place of work     The place of work shall be in
Espoo but can be renegotiated if necessary.   5.      Salary and emoluments in
kind     The Employee’s remuneration shall comprise a salary, mobile phone and
company leasing car (taxation value max 500 €/month). The monthly salary in
money shall be 8000 € payable subsequently on the 20th day of each month. She is
not entitled to compensation for overtime work.     Employee will receive a
sign-on bonus of 16.000 €, payable together with first salary payment as
one-time payment.     Employee is eligible to participate in company benefit
plans or bonus system currently in force.  

--------------------------------------------------------------------------------



2(5)




6.      Annual leave     During summer 2009 employee is eligible to four (4)
weeks summer holiday and winter 2009/2010 one (1) week paid winter holiday.
Otherwise the Employee is entitled to an annual leave in accordance with the Act
on Annual Leaves.   7.      Social Security     The Employee’s pension and
social security issues will be practiced according to Finnish legislation
currently in force.   8.      Reimbursement of travel expenses     Travel
expenses incurred by the Employee shall be reimbursed equal to the maximum
tax-exempt amounts given in the travel compensation regulations issued annually
by the National Board of Taxation and in accordance with the Company’s in-house
instructions concerning travel expenses.   9.      Company property     The
Employee agrees to take adequate care of the Company property entrusted to him.
Should any such property get lost or broken due to the Employee’s negligence, he
shall be liable for the loss or damage.   10.      Confidentiality     From the
date of signature of this Contract, the Employee agrees to keep in confidence,
during or after the term of his employment, any and all information concerning
the Company and its affiliates’ business acquired by virtue of his employment,
including but not limited to information on the Company’s operating principles,
sales and financial status (hereinafter “Confidential Information”).
Confidential information can be in any form and is not necessarily documented.
Confidential Information covers also all information concerning the Company’s
clients, principals or co-operation partners.     Keeping Confidential
Information strictly confidential is important for the Employer and its clients.
    The Employee agrees to use Confidential Information only for his employment
duties as defined in his Job Description, and, not to use Confidential
Information any other purposes during and after this Agreement.     Confidential
Information does not cover information which is or becomes generally known or
which has come or comes to general knowledge other than through Employee’s
breach of this article.  

--------------------------------------------------------------------------------



3(5)




11.      Restriction of competition     The Employee shall not, for as long as
he works for the Company, without Company’s prior written consent:     ·     
engage in any business in the European and Asian market which competes with the
business of the Company or its subsidiaries or affiliates (a “Competitor”),    
·      have any ownership interest (except for a shareholding in a listed
company which does not exceed 3 per cent of all outstanding shares in such
listed company) in any firm, corporation, partnership, joint venture,
proprietorship or other business that directly or indirectly is a Competitor,  
  ·      enter into employment with a Competitor, or     ·      advise a
Competitor in any other way directly or indirectly or to assist it otherwise
through advice or deed (“Competing Activities”).      Furthermore Employer shall
not directly or indirectly hire any employees from the Company or solicit them
any way to leave their positions during this agreement and for a period of one
(1) year thereafter.      Employee agrees that a reasonable compensation for
this Article 11 is included in his compensation according to Article 5 and
understands that this Article 11 is a reasonable prerequisite from the Company’s
side to conclude this Agreement.     If the employee violates the prohibition
against competition, he is liable to pay to the employer for each time this has
occurred fixed damages at an amount corresponding to [six] times the employee's
average monthly income from the employer. The "employee's average monthly
income" refers to the average of the monthly amounts which the employee has
received as ordinary salary, commission, profit-sharing payments, etc., during
the last year of employment. In calculating the average monthly income, regard
shall only be given to the time during which the employee has to a normal extent
performed work on behalf of the employer.     The company may at any time in its
sole discretion grant exemptions regarding the non-competition of the Employee.
 

--------------------------------------------------------------------------------



4(5)




12.      Termination     This contract can be terminated by written notice
within the termination period of three (3) months from both sides.     The
Employee is responsible for submitting and maintaining all the necessary
personal information to the employer. The Employer’s notice of termination is
valid if sent to the current address informed by the Employee.     All materials
submitted by the Company to the Employee during his employment term or developed
as a result of the Employee’s work shall be the property of the Company. The
Employee agrees to return all such materials including copies to the Company
promptly upon termination of his employment.   13.      Intellectual Property
Rights     The parties have agreed on the intellectual property rights created
as a result of employee’s work as follows:     a)      Copyright shall be
exclusive and absolute property of Encorium without any extra compensation.    
b)      All inventions regardless of whether patentable or not and whether or
not they can be protected by utility model shall be exclusive and absolute
property of Encorium. Employee is obliged to inform Encorium promptly about all
inventions created by the employee.     c)      All other intellectual property
rights shall be exclusive and absolute property of Encorium without any extra
compensation.     d)      Encorium may at all times at the sole discretion of
Encorium decide to use the intellectual property rights freely or to decide not
to use them, modify them and assign and transfer them to a third party. The
employee agrees to sign all necessary documents relating to intellectual
property rights.   14.      Miscellaneous     Disputes that may arise out of
this contract shall be settled if the parties fail to reach an agreement by
negotiation, by arbitration pursuant to the provisions of the Finnish
Arbitration Act by a single arbitrator to be appointed by the Central Chamber of
Commerce in Finland at request.     All modifications and amendments to this
Contract shall be valid only if agreed upon in writing and bearing the signature
of both parties.     This contract is drawn up in two identical copies held by
both parties.     Espoo 9th of June, 2008  

--------------------------------------------------------------------------------

                                                                         5(5) 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    /s/Marketta Tuomi    /s/ Eeva Kaaringa Koskelo  Marketta Tuomi    Eeva
Kaarina Koskelo  Director, Human Resources      Encorium Oy /Ltd          /s/
Kai Lindevall      Kai Lindevall      CEO      Encorium Group Inc.     


--------------------------------------------------------------------------------